[Cite as In re T.S., 2021-Ohio-638.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY


IN RE:
                                               CASE NO. 14-20-08
        T.S.,

ADJUDICATED DELINQUENT CHILD                   OPINION
AND SERIOUS YOUTHFUL OFFENDER.


IN RE:
                                               CASE NO. 14-20-09
        T.S.,

ADJUDICATED DELINQUENT CHILD                   OPINION
AND SERIOUS YOUTHFUL OFFENDER.


IN RE:
                                               CASE NO. 14-20-10
        T.S.,

ADJUDICATED DELINQUENT CHILD                   OPINION
AND SERIOUS YOUTHFUL OFFENDER.


IN RE:
                                               CASE NO. 14-20-11
        T.S.,

ADJUDICATED DELINQUENT CHILD                   OPINION
AND SERIOUS YOUTHFUL OFFENDER.
Case Nos. 8-20-08 through 8-20-13




IN RE:
                                                 CASE NO. 14-20-12
      T.S.,

ADJUDICATED DELINQUENT CHILD                     OPINION
AND SERIOUS YOUTHFUL OFFENDER.


IN RE:
                                                 CASE NO. 14-20-13
      T.S.,

ADJUDICATED DELINQUENT CHILD                     OPINION
AND SERIOUS YOUTHFUL OFFENDER.



             Appeals from Union County Common Pleas Court
                             Juvenile Division
         Trial Court Nos. 21620183, 21620184, 21720059, 21720060,
                          21720106 and 21720306,

                            Judgments Affirmed

                      Date of Decision: March 8, 2021




APPEARANCES:

      Lauren Hammersmith and Brooke Burns for Appellant

      Melissa A. Chase for Appellee




                                      -2-
Case Nos. 8-20-08 through 8-20-13


SHAW. J,

       {¶1} Delinquent child, T.S., appeals the June 16, 2020 judgments of the

Union County Court of Common Pleas, Juvenile Division, granting the

prosecution’s motion to invoke the adult portion of T.S.’s dispositional sentence,

terminating the juvenile portion of his disposition, and classifying T.S. as a tier III

sex offender.

                                 Procedural History

       {¶2} This case arises out of six delinquency complaints filed against T.S.

alleging that he committed the offense of rape. Five of these cases carried a Serious

Youthful Offender (“SYO”) specification along with various other charges. All six

cases were consolidated for a change of plea hearing, which took place on January

16, 2018. At the hearing, T.S. entered an admission in all six cases to one count of

rape, in violation of R.C. 2907.02(A)(2), a felony of the first degree, and the trial

court adjudicated him delinquent. The trial court held a dispositional hearing on

January 25, 2018, and placed T.S. into the custody of the Ohio Department of Youth

Services (“DYS”) for a minimum of one year and a maximum not to exceed his 21st

birthday. The trial court designated T.S. as a SYO in the five cases carrying the

specification, and imposed a nine-year prison term in each case, to be served

concurrently. This “adult portion” of T.S.’s sentence was stayed pending his




                                         -3-
Case Nos. 8-20-08 through 8-20-13


compliance with the juvenile portion of his disposition, which included sex offender

treatment while in the custody of DYS.

       {¶3} On April 16, 2020, the prosecution filed a “Motion to Invoke the Adult

Portion of the Sentence Pursuant to R.C. 2152.14,” arguing that T.S. had met the

criteria set forth in R.C. 2152.14(A)(1)(a)-(c), and that T.S. had engaged in conduct

that creates a substantial risk to the safety or security of the institution, the

community, or the victim under R.C. 2151.14(A)(2)(b).              Specifically, the

prosecution noted that T.S. had failed to complete his sex offender treatment despite

two years of being engaged in the program. In addition to his lack of progress with

the sex offender treatment program, T.S. maintained a lack empathy for his victims,

struggled to identify when he is in an offense cycle, and continued to engage in

inappropriate behavior with a female volunteer and a stepmother of another youth

in the custody of the DYS facility. The prosecution requested that the court set the

matter for a hearing prior to T.S.’s 21st birthday in June 2020.

       {¶4} On June 12, 2020, the trial court held hearing on the prosecution’s

motion to invoke the adult portion of T.S.’s sentence, where the trial court heard

testimony from several witnesses familiar with T.S.’s lack of progress with sex

offender treatment, as well as his infractions and behavioral concerns while in the

custody of DYS. Upon the conclusion of the evidence, the trial court found that the

prosecution had met its burden, ordered the adult portion of T.S.’s sentence to be


                                         -4-
Case Nos. 8-20-08 through 8-20-13


imposed, and terminated the juvenile portion of his disposition. The trial court then

conducted a juvenile-offender registrant hearing and designated T.S. as a tier III sex

offender. The trial court journalized the invocation of T.S.’s adult sentence and

termination of the juvenile portion of his disposition along with T.S.’s sex offender

classification in its June 16, 2020 Judgment Entries.

       {¶5} It is from these judgment entries that T.S. now appeals, asserting the

following assignments of error.

                       ASSIGNMENT OF ERROR NO. 1

       THE JUVENILE COURT ERRED WHEN IT CLASSIFIED T.S.
       AS A PUBLIC REGISTRY QUALIFIED JUVENILE
       REGISTRANT (PRQJOR), PURSUANT TO R.C. 2152.86, IN
       VIOLATION OF In re C.P., 131 OHIO ST.3d 513, 2012-OHIO-
       1446, 967 N.E.2d 729, ¶ 86.

                       ASSIGNMENT OF ERROR NO. 2

       T.S. WAS DENIED EFFECTIVE ASSISTANCE OF COUNSEL
       IN VIOLATION OF THE SIXTH AND FOURTEEN
       AMENDMENTS TO THE U.S. CONSTITUTION; AND
       ARTICLE I, SECTION 10, OHIO CONSTITUTION.

                             First Assignment of Error

       {¶6} In his first assignment of error, T.S. claims that the trial court erred by

classifying him as a Public Registry Qualified Juvenile Offender Registrant

(“PRQJOR”) pursuant to R.C. 2152.86, which the Supreme Court of Ohio found to

be unconstitutional in In re C.P., 131 Ohio St.3d 513, 2012-Ohio-1446. In In re

C.P., the Supreme Court held that an automatic lifetime registration for a new class

                                         -5-
Case Nos. 8-20-08 through 8-20-13


of juvenile sex-offender registrants, called PRQJORs, constituted cruel and unusual

punishment under the federal and state Constitutions. Specifically, the Supreme

Court found unconstitutional a provision of that statute that required an automatic

imposition of tier III sex offender classification on a juvenile offender who receives

an SYO dispositional sentence.

       {¶7} For its part, the State argues that the trial court did not classify T.S. as

a PRQJOR under R.C. 2152.86, which it concedes was held unconstitutional in In

re C.P., but rather the State contends the record clearly reflects that the trial court

recognized the constitutional infirmity of R.C. 2152.86 and properly classified T.S.

as a tier III sex offender under the procedure for juvenile-offender registrants set

forth in R.C. 2151.83, which requires a trial court to conduct a tier-classification

hearing to determine whether the juvenile offender should be classified as a sex

offender, instead of imposing an automatic, lifetime classification as established

under R.C. 2152.86. However, the State also acknowledges that the record indicates

that the trial court inadvertently referred to T.S. as a PRQJOR at the classification

hearing, despite its recognition of the holding in C.P.

            The Trial Court’s Statements at the Classification Hearing

       {¶8} At the beginning of the hearing conducted by the trial court on the

State’s motion to invoke the adult portion of T.S.’s sentence, the trial court stated:

       All right, so the matter before the Court are the motions—a
       Motion to Invoke the adult portion of the sentences imposed on

                                          -6-
Case Nos. 8-20-08 through 8-20-13


       January 25, 2018, and the five cases, the first five cases I
       announced and, also, before the Court is a hearing on the Court’s
       decision to classify [T.S.] as a Juvenile Sex Offender Registrant,
       Tiers I through III, and that’s the two cases—the two motions—
       hearings, I should say, are pursuant to 2152.14, the Motion to
       Invoke, and 2152.86, the classification proceedings or procedures,
       as well as, In Re: CP—the Supreme Court Case 131 Ohio St. 3d
       513.

(June 12, 2020 Hrg. at 6).

       {¶9} The trial court conducted the invocation hearing allowing for the

presentation of evidence in support of the State’s motion and cross-examination by

T.S.’s counsel. After finding the evidence supported granting the motion to invoke

the adult portion of T.S.’s sentence, the trial court proceeded to the sex offender

classification component of the hearing. The record reflects that the trial court

handed T.S. a form entitled, “Explanation of Duties to Register as Juvenile Offender

Registrant or Child Victim Offender Duties commencing on or after January 1, 2008

(ORC 2950.04 or 2950.041),” and explained to T.S. “[t]his is an explanation of your

duties to register as a juvenile offender registrant.” (June 12, 2020 Hrg. at 189).

       {¶10} Even though the trial court correctly noted on the record that T.S. was

being classified under R.C. 2152.83 as a tier III sex offender, the trial court marked

a box on the form indicating that T.S. was also classified as a “Public Registry

Qualified Juvenile Offender Registrant, subject to community notification

provisions.” (Doc. No. 157). Moreover, the trial court stated the following on the

record:

                                         -7-
Case Nos. 8-20-08 through 8-20-13


       You’ve been adjudicated a delinquent for committing a sexually
       oriented offense as defined by Ohio Revised Code Section 2950.01.
       And you are classified as a Tier III Sex Offender.

       The Court is, also, requiring that you be and finding that you are
       a public registry qualified juvenile offender registrant subject to
       community notification provisions.

(June 12, 2020 Hrg. at 190). The trial court proceeded to address in detail each

registration requirement for a PRQJOR at the hearing, by stating “[a]s a public

registry qualified juvenile offender registrant, you are also required to…” on four

separate occasions. (Id. at 192-94). The trial court then explained to T.S. that “[a]s

a Tier III offender, you are required to comply with all of the above described

requirements for the following period of time and frequency * * * for your lifetime

with in person verification every 90 days.” (Id. at 193).

       {¶11} Notably, however, the trial court’s June 16, 2020 Judgment Entries

make no mention of T.S. being classified as a PRQJOR nor do they contain any

citation to R.C. 2152.86. Rather, the trial court’s Judgment Entries indicate that the

classification hearing was conducted pursuant to the procedure established for

juvenile-offender registrants in R.C. 2152.83, and ordered T.S. to “be classified as

a Tier III Juvenile Sex Offender Registrant in accord with R.C. 2152.83 subject to

victim and community notifications pursuant to R.C. 2950.10 and R.C. 2950.11.”

(Doc. No. 155 at 18).




                                         -8-
Case Nos. 8-20-08 through 8-20-13


                                     Discussion

       {¶12} On appeal, the State argues that a court speaks through its judgment

entries, and the judgment entries properly classified T.S. under the appropriate

statute. We agree. More importantly, it is the judgment entries in this case that

serve as the sole guide and mechanism for the implementation and enforcement of

the trial court’s sentence, classification, and registration requirements as a tier III

sex offender, and not the check box form or verbal comments of the court thereon

at the hearing, which are clearly directional on their face to apprise T.S. of his

registration requirements as a tier III sex offender. Nor incidentally, would any of

the erroneous comments of the trial judge, however misplaced, come into play or

become justiciable or prejudicial to T.S., until such time as a law enforcement entity

would attempt to impose upon T.S. any of the inapplicable and unconstitutional

registration requirements of a PRQJOR classification, which has not happened and

is not likely to happen this case. In sum, everything T.S. and law enforcement needs

to know about T.S.’s legitimate classification and registration requirements is

clearly ascertainable from the judgment entries in this case and there is no indication

T.S. has been or would be held to any other standard based solely on the superfluous

check box and comments of the judge at the hearing.

       {¶13} In the absence of any demonstrative prejudice to T.S.’s rights and

responsibilities regarding his classification as a tier III sex offender based solely


                                         -9-
Case Nos. 8-20-08 through 8-20-13


upon the extraneous advisements of the judge at the hearing, and given that the

record reflects that the judgment entries of the trial court fully complied with the

procedure set forth in R.C. 2152.83, based upon the nature of the evidence presented

in conjunction with the juvenile-offender registrant hearing, we find no merit in

T.S.’s argument or in the suggestion that the classification itself must be vacated or

remanded merely in order for the trial court to amend its comments made at the

hearing.

       {¶14} Accordingly, we overrule the first assignment of error.

                            Second Assignment of Error

       {¶15} In his second assignment of error, T.S. argues that he received

ineffective assistance when his trial counsel failed to object to the trial court’s

discussion of the PRQJOR classification at the hearing.

                                  Legal Standard

       {¶16} To prove an allegation of ineffective assistance of counsel, T.S. must

satisfy a two-prong test.     First, T.S. must establish that his trial counsel’s

performance has fallen below an objective standard of reasonable representation.

Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Bradley, 42 Ohio St.3d

136 (1989), paragraph two of the syllabus. Second, T.S. must demonstrate that he

was prejudiced by counsel’s performance. Strickland, 466 U.S. at 687. To show

that he has been prejudiced by counsel’s deficient performance, T.S. must prove


                                        -10-
Case Nos. 8-20-08 through 8-20-13


that, but for counsel’s errors, the result of the trial would have been different. State

v. Bradley, 42 Ohio St.3d 136 (1989), paragraph three of the syllabus.

         {¶17} The failure to make either the deficiency or prejudice showing defeats

a claim of ineffective assistance of counsel. State v. Frye, 10th Dist. Franklin Nos.

14AP-988, 14AP-989, ¶ 11, citing Strickland, 466 U.S. at 697. Thus, “a court need

not determine whether counsel’s performance was deficient before examining the

prejudice suffered by the defendant as a result of the alleged deficiencies. * * * If it

is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient

prejudice, which we expect will often be so, that course should be followed.”

Strickland at 697.

         {¶18} Given our resolution of the first assignment of error, we find that T.S.

has failed to show that his trial counsel’s performance fell below an objective

standard of reasonable representation in order to constitute ineffective assistance of

counsel.     Accordingly, we conclude that T.S. has failed to substantiate his

ineffective assistance of counsel claim and we overrule the second assignment of

error.

         {¶19} Based on the foregoing, the assignments of error are overruled and the

judgments are affirmed.

                                                                 Judgments Affirmed

WILLAMOWSKI, P.J., concurs in Judgment Only.
ZIMMERMAN, J., concurs.

                                          -11-